Citation Nr: 0719459	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  04-14 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
lumbar laminectomy L3-4 and L4-5 with residual chronic low 
back pain syndrome and radiculopathy (claimed as chronic back 
pain, legs/nerves and previously claimed as low back 
condition).


REPRESENTATION


Appellant represented by:	The American Legion


LAW CLERK FOR THE BOARD


C. Auringer, Law Clerk



INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

A review of the record reveals that the veteran's claim for 
service connection for a low back disorder was originally 
denied by an April 1981 rating decision.  The RO reopened the 
claim by rating decision in May 2003.  Nevertheless, 
regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  Accordingly, the issue has been restylized as 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection.

The veteran has not received sufficient notice under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2006) with respect to reopening his claim for service 
connection.

In February 2003 the AOJ attempted to provide the veteran 
with notice of the evidence required to substantiate a claim 
for service connection.  This notice was insufficient as it 
failed to notify the veteran of the nexus requirement for 
service connection (evidence establishing a relationship 
between a current disability and an injury, disease, or event 
in service).  See 38 C.F.R. § 3.303 (2006).  This notice also 
did not include the rating criteria by which a disability 
granted service connection will be evaluated and how the 
effective date of that grant will be assigned.

In May 2003, the AOJ attempted to provide the veteran with 
notice of what is required to reopen a previously denied 
claim.  While this notice did inform the veteran of the 
standard for new and material evidence under 38 C.F.R. § 
3.156(a) (2006), it failed to provide a description of what 
evidence would be necessary to substantiate the element or 
elements that were found insufficient in the previous denial 
(i.e., a medical nexus opinion).  See Kent v. Nicholson, 20 
Vet. App. 1, 9 (2006).

The veteran should be given appropriate notice at this time, 
and the opportunity to submit evidence in support of his 
claim.

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the information 
and evidence necessary to reopen a 
previously denied claim (i.e., the 
standard for new and material evidence), 
and particular evidence necessary to 
substantiate his claim for service 
connection (i.e., a medical nexus 
opinion).  This notice should include the 
rating criteria by which a disability 
granted service connection will be 
evaluated and how the effective date of 
that grant will be assigned.  The veteran 
should also be notified of information and 
evidence that VA would seek to provide and 
information and evidence that he is 
expected to provide.  The veteran should 
be asked to "provide any evidence in his 
possession that pertains to the claim."

2.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



